               Case 3:20-cv-05461-BHS Document 23 Filed 10/02/20 Page 1 of 5



1
                                                                   Honorable Benjamin H. Settle
2


3


4


5
                               IN THE UNITED STATES DISTRICT COURT
6                                WESTERN DISTRICT OF WASHINGTON

7
     JONATHAN NELSON and MARGO                           No. 3:20-cv-05461-BHS
8    NELSON, individually and on behalf of their
     marital community,                                  PLAINTIFFS’ REPLY IN SUPPORT OF
9                                   PLAINTIFFS,          MOTION TO CERTIFY QUESTIONS TO
                                                         THE WASHINGTON SUPREME COURT
10   v.                                                  AND MOTION TO STAY PENDING
                                                         CERTIFIED QUESTIONS
     SPECIALIZED LOAN SERVICING, LLC, a
11   foreign limited liability company,
                                    DEFENDANT.           NOTED ON MOTION CALENDAR:
12
                                                         October 2, 2020

13


14
                          I.     INTRODUCTION & RELIEF REQUESTED
15
            Plaintiffs respectfully submit the following reply in support of their Motion to Certify
16
     Questions to the Washington Supreme Court and Motion to Stay Pending the Certified
17   Questions. Defendant, in its Response, argues that Plaintiffs’ Motion to Certify is untimely, but

18   cites no rule dictating the timeliness of a motion to certify. Defendant further claims that neither

19   question proposed by Plaintiffs would be appropriate, but fails to adequately explain such a

     position. Thus, Plaintiffs request the Court grant their motion to certify and stay the action
20

     pending the Washington Supreme Court’s ruling on the certified questions.
21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                        Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                            Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                               Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 1
                 Case 3:20-cv-05461-BHS Document 23 Filed 10/02/20 Page 2 of 5



1                                            II.    ARGUMENT

2    A.        Plaintiffs’ Motion is Timely and Proper.

3
               Defendant argues that the Nelsons’ Motion to Certify is untimely, but the relevant

     statutes and rules do not impose any filing deadline. See Wash. Rev. Code §2.60.020; Wash. R.
4
     App. P. 16.16. Indeed, the only requirement is that “a proceeding is pending.” Wash. Rev. Code
5
     §2.60.020. In this matter, a proceeding is, in fact, pending: Plaintiffs’ Motion for
6
     Reconsideration is before the Court and has not been decided. Thus, the Motion to Certify is
7
     timely.
8
               While motions to certify questions after an initial decision are not encouraged, the
9
     decision to certify a question to a State Supreme Court rests within the broad discretion of the
10
     District Court. See Thompson v. Paul, 547 F.3d 1055, 1064 (9th Cir. 2008) (citing to Lehman

11   Bros. v. Schein, 416 U.S. 386, 391, 94 S.Ct. 1741, 40 L.Ed.2d 215 (1974)). As to the timeliness

12   of Plaintiffs’ motion, an court may even order certification sua sponte during appeal. See e.g. JJ

13   v. ATT Wireless, 481 F.3d 1138 (9th Cir. 2007) (ordering certification to the Washington

     Supreme Court on appeal). Defendant attempts to argue that the Nelson’s Motion to Certify is
14

     “improper” because the Court has already ruled on Defendant’s Motion to Dismiss, but the case
15
     law makes clear that this Court still maintains the same broad discretion to certify a question
16
     when necessary.
17
     B.        The Nelsons’ Proposed Certified Questions Raise Unresolved Issues of Washington
18             Law

19             Defendant attempts to argue against certification by pointing out that the Motion to

20
     Certify does not cite to authority that shows the Court’s ruling on Defendant’s Motion to Dismiss

     is incorrect. This argument completely misses the point: Plaintiffs’ proposed questions should be
21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                        Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                            Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                               Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 2
               Case 3:20-cv-05461-BHS Document 23 Filed 10/02/20 Page 3 of 5



1    certified to the Washington State Supreme Court specifically because the questions raise unique

2    questions of law that neither contradict nor support the Court’s ruling.

3
            Defendant further argues that the proposed certified questions would not be appropriate

     in this case because this case is not a nonjudicial foreclosure action and that if Washington case
4
     law is unclear, its actions cannot be unfair or deceptive. Neither position has any support. First,
5
     Defendant initiated the nonjudicial foreclosure process through sending the Nelsons a Notice of
6
     Pre-Foreclosure Options, the first notice required under Washington’s Deed of Trust Act to start
7
     a nonjudicial foreclosure. More specifically, the Nelsons alleged that Defendant is time-barred
8
     from collecting on, through nonjudicial foreclosure or otherwise, installments that are past-due

9    more than six years. Thus, the question of whether a debt collector is permitted to collect on

10   otherwise time-barred installment payments in a nonjudicial foreclosure action is clearly relevant

11   to the questions of law at issue in this case. Second, Defendant does not and cannot cite to any

     case law to support its position that actions cannot be unfair or deceptive unless a court has
12
     already deemed them so because such a position is contrary to the statute, Washington case law,
13
     and common sense. The Washington Consumer Protection Act (“WCPA”) declares that “[u]nfair
14
     methods of competition and unfair or deceptive acts or practices in the conduct of any trade or
15
     commerce” are unlawful. RCW 19.86.020. Notably, the WCPA does not define “unfair or
16
     deceptive acts or practices” as those which courts have already deemed to be unfair or deceptive.

17   Washington case law also makes clear that whether or not an act or practice does not depend on

18   whether or not a court has already held so, but on specific f7.actors. See Hangman Ridge

19   Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 719 P.2d 531 (Wash. 1986). For

     example, to demonstrate that an act is deceptive, a plaintiff must show “that the alleged act had
20

     the capacity to deceive a substantial portion of the public." Id at 785. Furthermore, as argued in
21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                        Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                            Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                               Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 3
              Case 3:20-cv-05461-BHS Document 23 Filed 10/02/20 Page 4 of 5



1    the Nelson’s Motion to Certify, Washington case law lays out a policy of barring collection of

2    time-barred debts. Thus, the proposed certified questions are appropriate given the already

3
     existing case law on collections of time-barred debts. The Court should therefore grant the

     Nelsons’ Motion to Certify.
4
                                         III.    CONCLUSION
5
            For the foregoing reasons, Plaintiffs respectfully request that this Court certify the
6
     proposed questions to the Washington Supreme Court and stay this action pending resolution of
7
     the certified questions from the Washington Supreme Court.
8
            DATED this 2nd day of October, 2020.

9
                                                   Respectfully submitted,
10
                                                   Attorneys for Plaintiffs
11
                                                   NORTHWEST CONSUMER LAW CENTER
12
                                                   /s/ Amanda N. Martin
                                                   Amanda N. Martin, WSBA #49581
13
                                                   936 N. 34th St. Ste. 300
                                                   Seattle, WA 98103
14                                                 Ph: 206-805-1716
                                                   Em: Amanda@NWCLC.org
15

                                                   LAW OFFICE OF JOSHUA L. TURNHAM
16
                                                   /s/ Joshua L. Turnham
17                                                 Joshua L. Turnham, WSBA #49926
                                                   506 Second Avenue, Suite 1400
                                                   Seattle, WA 98104
18
                                                   Ph: 206.395.9267
                                                   Em: joshua@turnhamlaw.com
19


20


21

                                                                                   936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                       Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                           Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                              Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 4
                 Case 3:20-cv-05461-BHS Document 23 Filed 10/02/20 Page 5 of 5



1                                     CERTIFICATE OF SERVICE

2
            I, Amanda N. Martin, declare under penalty of perjury as follows:

3           1.       I am over the age of eighteen years, a citizen of the United States, not a party

4    herein, and am competent to testify to the facts set forth in this Declaration; and

5           2.       That on October 2, 2020, I caused the foregoing document attached to

     this Certificate of Service plus any supporting documents, declarations and exhibits to be served
6

     upon the following individuals via electronic mail:
7
            Garrett S Garfield     serve.gsg@hklaw.com
8
            Joshua L Turnham       joshua@turnhamlaw.com
9
            I certify under penalty of perjury under the laws of the State of Washington that the
10
     foregoing statement is both true and correct.

11          DATED this 2nd day of October, 2020 in Seattle, Washington.

12
            /s/ Amanda N. Martin
            Amanda N. Martin
13


14


15


16


17


18


19


20


21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                        Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                            Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                               Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 5
